Name: Commission Regulation (EEC) No 673/87 of 6 March 1987 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 3. 87 Official Journal of the European Communities No L 64/13 COMMISSION REGULATION (EEC) No 673/87 of 6 March 1987 altering the export refunds on cereals and on wheat or rye flour, groats and meal present in force should be altered to the amounts set out in the Annex hereto, TOE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (J), as last amended by Regulation (EEC) No 1579/86 (2), and in particular the fifth subparagraph of Article 16(2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 665/87 (3); HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 665/87 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 7 March 1987. Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 665/87 to the informa ­ tion known to the Commission that the export refunds at This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1987. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5. 1986, p. 29. 3) OJ No L 63, 6. 3 . 1987, p. 28 . No L 64/14 Official Journal of the European Communities 7. 3. 87 ANNEX to the Commission Regulation of 6 March 1987 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 B I Common wheat and meslin for exports to :  Switzerland, Austria, Liechtenstein, Ceuta and Melilla 121,00  zone II b) 127,00  other third countries  10.01 B II Durum wheat for exports to :  Switzerland, Austria and Liechtenstein 15,00 0 -  other third countries 20,00 0 10.02 Rye for exports to :  Switzerland, Austria and Liechtenstein 5,00  other third countries 10,00 10.03 Barley for exports to :  Switzerland, Austria, Liechtenstein, Ceuta and Melilla 125,00  zone II b) 129,00  other third countries 20,00 10.04 Oats for exports to :  Switzerland, Austria and Liechtenstein   other third countries  10.05 B Maize, other than hybrid maize for sowing for exports to :  Switzerland, Austria and Liechtenstein 141,00  other third countries  10.07 B Millet  10.07 C II Grain sorghum, other than hybrid sorghum for sowing  ex 11.01 A Wheat flour :  of an ash content of 0 to 520 172,00  of an ash content of 521 to 600 172,00  of an ash content of 601 to 900 150,00  of an ash content of 901 to 1 100 138,00  of an ash content of 1 101 to 1 650 127,00  of an ash content of 1 651 to 1 900 112,00 7. 3 . 87 Official Journal of the European Communities No L 64/15 (ECU/ tonne) CCT heading No Description Refund ex 11.01 B Rye flour : -T- of an ash content of 0 to 700 172,00  of an ash content of 701 to 1 150 172,00  of an ash content of 1 151 to 1 600 172,00  of an ash content of 1 601 to 2 000 172,00 11.02 A I a) Durum wheat groats and meal  of an ash content of 0 to 1 300 (') 349,00 (3)  of an ash content of 0 to 1 300 (2) 330,00 0  of an ash content of 0 to 1 300 295,00 0  of an ash content of more than 1 300 278,00 (3) 11.02 A lb) Common wheat groats and meal :  of an ash content of 0 to 520 172,00 (') Meal of which less than 10 % by weight is capable of passing through a sieve of 0,250 mm mesh. (*) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,160 mm mesh . (3) With the exception of the quantities referred to in the Commission's Decision of 19 March 1986. N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977), as last amended by Regulation (EEC) No 3817/85 (OJ No L 368, 31 . 12. 1985).